NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0682n.06

                                            No. 12-6297
                                                                                         FILED
                                                                                      Jul 24, 2013
                          UNITED STATES COURT OF APPEALS
                                                                               DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


DAVID THOMAS COHRON,                                      )
                                                          )
       Plaintiff-Appellant,                               )
                                                          )
v.                                                        )
                                                          )        ON APPEAL FROM THE
CITY OF LOUISVILLE, KY.; LOUISVILLE                       )        UNITED STATES DISTRICT
METRO CORRECTIONS DEPARTMENT;                             )        COURT FOR THE
GARY DIXON; CHRISTOPHER HORNBACK;                         )        WESTERN DISTRICT OF
DAVID BASHAM; LISA ESTES; NURSE,                          )        KENTUCKY
                                                          )
       Defendants-Appellants.                             )                          OPINION
                                                          )

BEFORE: KEITH and McKEAGUE, Circuit Judges; and WATSON, District Judge.*

       McKEAGUE, Circuit Judge. David Cohron plaintiff-appellant was arrested by Louisville

Metro Police on December 21, 2005. Cohron contends that officers assaulted him as he was being

booked at the Louisville Metro Department of Corrections (the Jail). On January 9, 2006, Cohron

was released having failed to file a grievance pertaining to the events of December 21. Less than two

weeks later, Cohron was again arrested, booked, and incarcerated. On January 31, during this stint

in the Jail, he filed a formal complaint with the Professional Standards Unit concerning the alleged

December 21 assault. Investigators found Cohron’s complaint to be “unfounded.” An attorney with




       *
        The Honorable Michael H. Watson, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 12-6297
Cohron v. City of Louisville, Ky., et al.

the Jefferson County Attorney’s Office informed Cohron that there was insufficient evidence of

misconduct for a criminal prosecution but that Cohron could file a civil action for damages.

        Within a few months, Cohron began a work-release program. In late May of 2006, he failed

to return from work at the designated time. His whereabouts were unknown until a little over a week

later, when he was involved in a high-speed chase, which resulted in his return to incarceration. He

has been incarcerated ever since.

        He filed the present action in November of 2006 alleging several claims related to the alleged

assault. Since 2006, this litigation has taken a winding path. But we are now presented with a

dispositive question—whether, under the Prison Litigation Reform Act (PLRA), Cohron’s claims

are barred because he failed to exhaust his administrative remedies.

        The district court found that Cohron’s claims were barred. Cohron argued below that he had

filed an administrative grievance on December 22, 2005. He produced a document that he had

allegedly filed, and according to him, the Jail’s administrators had lost.1 The district court conducted

an evidentiary hearing and determined that the document was not authentic. Based upon this finding

and its conclusion that Cohron had otherwise failed to exhaust his administrative remedies, the

district court granted defendants’ motion for summary judgment. Cohron appealed.

        We review the district court’s grant of summary judgment de novo. But on appeal, Cohron

asks us to answer a different question from that answered by the district court—whether his

complaint to the Professional Standards Unit on January 31, 2006, exhausted his administrative


       1
       This document was not produced until February 2012, after defendants’ moved for summary
judgment based upon Cohron’s failure to exhaust. R. 118-1 at 2, Page ID # 861.

                                                 -2-
No. 12-6297
Cohron v. City of Louisville, Ky., et al.

remedies.2 Even proceeding under this alternative theory, however, we come to the same result as

the district court.

        We must answer two questions in coming to that conclusion: (1) Does the PLRA apply to

Cohron? (2) Did Cohron properly exhaust his administrative remedies? We consider each in turn.

                                                   1.

        The PLRA provides that:

        No action shall be brought with respect to prison conditions under section 1983 of
        this title, or any other Federal law, by a prisoner confined in any jail, prison, or other
        correctional facility until such administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a). Looking at the plain language of the PLRA, it applied to Cohron: Cohron

brought an action related to prison conditions while a prisoner confined in a jail or prison. Napier

v. Laurel Cnty., Ky., 636 F.3d 218, 222 (6th Cir. 2011). As a result, he was required to exhaust his

administrative remedies.

                                                   2.

        In Woodford v. Ngo, 548 U.S. 81 (2006), the Court held that a PLRA plaintiff must properly

exhaust his available administrative remedies. Id. at 93. In the present case, to properly exhaust

Cohron needed to file a grievance within thirty days of the problem occurring. R. 112-3 at 8, Page

ID # 830. He failed to do so. Even assuming that filing a grievance with the Professional Standards




        2
        Cohron also argues that his release deprived him of any ability to grieve his mistreatment.
Cohron forfeited this argument because he never raised the argument below; in fact, he implicitly
argued the opposite—how could he be deprived of his ability to file a grievance if he had filed a
grievance on December 22, 2005?

                                                  -3-
No. 12-6297
Cohron v. City of Louisville, Ky., et al.

Unit could satisfy the exhaustion requirement, the complaint was untimely. Cohron therefore failed

to properly exhaust his administrative remedies.

       For the first time on appeal, Cohron argues that a county attorney waived the formal

grievance procedures when the attorney wrote Cohron a letter stating that no criminal charges would

be brought against Cohron’s alleged attackers and that Cohron could file a civil action for damages.

In some instances, we have excused the exhaustion requirement where we have determined that the

defendants have waived the relevant procedural requirement. See, e.g., Reed-Bey v. Pramstaller, 603
F.3d 322, 324 (6th Cir. 2010). However, Cohron failed to raise this argument below and it is

forfeited for that reason. United States v. Abdi, 463 F.3d 547, 563 (6th Cir. 2006). We therefore

AFFIRM.




                                                -4-